           Case 3:19-cv-00969-AC       Document 1                Filed 06/21/19      Page 1 of 29




  Timothy J. Jones, OSB No. 890654
  Email: tim@timjonespc.com
  Tim Jones PC
  707 SW Washington St., Suite 600
  Portland OR 97205
  Phone: (503) 374-1414
  Facsimile: (971) 925-9034

  John M. Coletti, OSB No. 942740
  Email: john@paulsoncoletti.com
  Paulson Coletti Trial Attorneys PC
  1022 NW Marshall Street, Suite 450
  Portland, OR 97209
  Phone: (503) 226-6361
  Facsimile: (503) 226-6276

  W. Eugene Hallman, OSB No. 741237
  Email: Office@hallman.pro
  Hallman Law Office
  104 SE 5th Street
  PO Box 308
  Pendleton, OR 97801
  Phone: (541) 276-3857
  Facsimile: (541) 276-7620

         Attorneys for Plaintiff




                             IN THE UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON - PORTLAND DIVISION


  TAMMY L. THOMSEN,
  Personal Representative of the Estate of                                Case No.
  DALE L. THOMSEN, Deceased,
                                                                          COMPLAINT

                Plaintiff,


Page 1 – Complaint
                                                Tim Jones PC
                                       707 SW Washington St., Suite 600
                                             Portland, OR 97205
                                                503-374-1414
                                              Fax 971-925-9034
          Case 3:19-cv-00969-AC         Document 1               Filed 06/21/19      Page 2 of 29




                                                                          VIOLATION OF CIVIL
                                                                          RIGHTS (42 USC § 1983) and
            v.                                                            SUPPLEMENTAL STATE
                                                                          CLAIMS

  NAPHCARE, INC., an Alabama
  Corporation; WASHINGTON                                                 DEMAND FOR JURY TRIAL
  COUNTY, a government body in the State of
  Oregon; PAT GARRETT, in his capacity as
  Sheriff for Washington County; ROBERT DAVIS,
  an Individual; DON BOHN, an Individual;
  JULIE RADOSTITZ, MD,
  an Individual; MELANIE MENEAR, an
  Individual; KATHY DEMENT, an Individual;
  RACHEL ECLEVIA, an Individual; KATIE
  BLACK, an Individual; ANDREA JILLETTE,
  also known as ANDREA GILLETTE, an
  Individual; MORGAN HINTHORNE,
  an Individual; RACHEL STICKNEY, an
  Individual; and JOHN/JANE DOES 1-10.

              Defendants.
  _______________________________

                                       INTRODUCTION

     1. Dale Thomsen was arrested on the evening of June 25, 2017 by Hillsboro Police

         Department for failure to appear on a traffic related offense. Shortly thereafter he was

         booked into the Washington County jail. At that time, and all times relevant, Washington

         County contracted with NaphCare, Inc. to provide medical services at the jail. At intake,

         Mr. Thomsen was determined to be oriented to person, place, time and situation. His

         appearance, behavior and perception were deemed appropriate. It was determined he was

         not delusional, hallucinating or disorderly: rather he was cooperative. He voiced no

         anxiety. Over the next three days Thomsen's condition deteriorated. On multiple



Page 2 – Complaint
                                                Tim Jones PC
                                       707 SW Washington St., Suite 600
                                             Portland, OR 97205
                                                503-374-1414
                                              Fax 971-925-9034
          Case 3:19-cv-00969-AC         Document 1                Filed 06/21/19   Page 3 of 29




         occasions Mr. Thomsen's wife contacted court officials and jail deputies providing an

         affidavit to explain she was concerned for her husband's health and safety given he was

         brain injured, with a related seizure disorder, and was an alcoholic. She was assured on

         each occasion his health issues would be taken into account and addressed medically. The

         medical concerns raised by Mrs. Thomsen did not result in a medical exam, evaluation or

         other contact with the jail medical staff. In the meantime, Mr. Thomsen became

         disruptive, angry, paranoid, losing his orientation of person, time and place. He became

         delusional, began to hallucinate, became agitated, hyperverbal and anxious, causing an

         LPN who interacted with him to conclude he was suffering from dementia or Alzheimer's

         disease. A mental health evaluation was ordered but never performed. Because of his

         change in behavior, Mr. Thomsen was taken out of general population and placed in an

         individual cell at or about 8:00 am on June 28, 2017. Once placed in a cell, he pounded

         and kicked the cell door for hours before he collapsed and died. Mr. Thomsen was never

         seen by a physician while at the Washington County jail. Other than the initial interview

         he was never seen by a registered nurse while at the Washington County Jail.



                                 JURISDICTION AND VENUE

  2.     This action arises under the constitution and laws of the United States and jurisdiction is

         based on 28 USC § 1331 and 28 USC § 1343(a). This Court has pendant jurisdiction of

         the state law negligence claims pursuant to 28 USC § 1367, and diversity jurisdiction

         pursuant to 28 USC § 1332(c)(2).



Page 3 – Complaint
                                                 Tim Jones PC
                                        707 SW Washington St., Suite 600
                                              Portland, OR 97205
                                                 503-374-1414
                                               Fax 971-925-9034
           Case 3:19-cv-00969-AC        Document 1                Filed 06/21/19   Page 4 of 29




                                               PARTIES

  3.     Plaintiff Tammy L. Thomsen is the duly appointed personal representative of the Estate

         of Dale L. Thomsen, deceased. Tammy L. Thomsen is the surviving spouse of Dale L.

         Thomsen, deceased. At the time of his death, Thomsen was a citizen and a resident of the

         State of Oregon. Dale L. Thomsen is survived by his spouse, Tammy Thomsen, as

         beneficiary under ORS 30.020. From June 25 - 28, 2017 Dale L. Thomsen was a

         detainee in the Washington County Jail.

  4.     NaphCare, Inc. was and is an Alabama corporation authorized to do business in the State

         of Oregon (hereinafter referred to as NaphCare). At all relevant times, NaphCare’s

         business is providing medical services in jails and prisons nationally, and in Washington

         County jail specifically. At all pertinent times herein, NaphCare was acting under color

         of state law.

  5.     Washington County is an Oregon county.                    Washington County operates a jail in

         Hillsboro, Oregon, and is responsible for the provision of medical care for all detainees

         and persons in its custody. At all times material, Washington County contracted with

         NaphCare to provide all necessary medical care to detainees and persons held at the

         Washington County jail.

  6.     Based upon information and belief, Pat Garrett was acting as Sheriff of Washington

         County. At all times herein pertinent, defendant Garrett was acting under color of state

         law. Based upon information and belief, defendant Garrett is a citizen and resident of the

         State of Oregon.



Page 4 – Complaint
                                                 Tim Jones PC
                                        707 SW Washington St., Suite 600
                                              Portland, OR 97205
                                                 503-374-1414
                                               Fax 971-925-9034
           Case 3:19-cv-00969-AC            Document 1             Filed 06/21/19   Page 5 of 29




  7.     Based upon information and belief, Robert Davis was the acting County Administrator of

         Washington County. At all times herein pertinent, defendant Davis was acting under

         color of state law. Based upon information and belief, defendant Davis is a citizen and

         resident of the State of Oregon.

  8.     Based upon information and belief, Don Bohn was the acting Assistant County

         Administrator of Washington County. At all times herein pertinent, defendant Bohn was

         acting under color of state law. Based upon information and belief, defendant Bohn is a

         citizen and resident of the State of Oregon.

  9.     Based upon information and belief, Julie Radostitz, a licensed physician, was the chief

         medical health officer for NaphCare in June 2017, and at all times pertinent was

         responsible for the health policies, customs and procedures utilized by NaphCare

         employees working in the Washington County jail.                   At all times herein pertinent,

         defendant Radostitz was acting under color of state law. Based upon information and

         belief, defendant Radostitz is a citizen and resident of the State of Oregon.

  10.    Based upon information and belief, Kathy Menear, a Health Services Administrator, was

         a NaphCare employee who at all times pertinent was a Health Services Administrator

         working in the Washington County Jail. At all times herein pertinent, defendant Menear

         was acting under color of state law. Based upon information and belief, defendant

         Menear is a citizen and resident of the State of Oregon.

  11.    Based upon information and belief, defendant DeMent, a Registered Nurse, was a

         NaphCare employee who at all times pertinent was a registered nurse working in the



Page 5 – Complaint
                                                  Tim Jones PC
                                         707 SW Washington St., Suite 600
                                               Portland, OR 97205
                                                  503-374-1414
                                                Fax 971-925-9034
        Case 3:19-cv-00969-AC          Document 1       Filed 06/21/19       Page 6 of 29




      Washington County Jail. At all times herein pertinent, defendant DeMent was acting

      under color of state law. Based upon information and belief, defendant DeMent is a

      citizen and resident of the State of Oregon.

12.   Based upon information and belief, Rachael Ecleria, a Registered Nurse, was a NaphCare

      employee who at all times pertinent was a registered nurse working in the Washington

      County Jail. At all times herein pertinent, defendant Ecleria was acting under color of

      state law. Based upon information and belief, defendant Ecleria is a citizen and resident

      of the State of Oregon.

13.   Based upon information and belief, Katie Black, a Licensed Practical Nurse, was a

      NaphCare employee who at all times pertinent was a licensed practical nurse working in

      the Washington County Jail. At all times herein pertinent, defendant Black was acting

      under color of state law. Based upon information and belief, defendant Black is a citizen

      and resident of the State of Oregon.

14.   Based upon information and belief, Andrea Jillette, also known as Andrea Gillette, a

      Registered Nurse, was a NaphCare employee who at all times pertinent was a licensed

      registered nurse working in the Washington County Jail. At all times herein pertinent,

      defendant Jillette was acting under color of state law. Based upon information and belief,

      defendant Jillette is a citizen and resident of the State of Oregon.

15.   Based upon information and belief, Morgan Hinthorne, a Registered Nurse, was a

      NaphCare employee who at all times pertinent was a licensed practical nurse working in

      the Washington County Jail. At all times herein pertinent, defendant Hinthorne was

      acting under color of state law. Based upon information and belief, defendant Hinthorne
        Case 3:19-cv-00969-AC         Document 1          Filed 06/21/19   Page 7 of 29




      is a citizen and resident of the State of Oregon.

16.   Based upon information and belief, Rachael Stickney, a Licensed Practical Nurse, was a

      NaphCare employee who at all times pertinent was a licensed practical nurse working in

      the Washington County Jail. At all times herein pertinent, defendant Stickney was acting

      under color of state law. Based upon information and belief, defendant Stickney is a

      citizen and resident of the State of Oregon.

17.   At all material times, defendants John/Jane Does 1-10 were NaphCare or Washington

      County employees, officers, administrators, and supervisors responsible for the provision

      of medical services, the enactment and implementation of policies, practices, and customs

      relating to the delivery of health care at the Washington County jail. At all times herein

      pertinent, defendants John/Jane Does 1-10 were acting under color of state law.



                                FACTUAL ALLEGATIONS

18.   Washington County’s Hillsboro jail houses pretrial detainees and persons convicted of

      crimes. Washington County is obligated by state and federal law to provide medical and

      mental health care for persons lodged in the Washington County jail.

19.   Since opening the jail in Hillsboro in 1998, Washington County has contracted with

      private healthcare organizations to provide healthcare to jail inmates and detainees. In the

      aftermath of the death of Madaline Pitkin at the Washington County jail, the contract

      with Corizon Healthcare was terminated and Washington County contracted with

      NaphCare. In exchange for a fee, NaphCare assumed all responsibility to establish a

      medical audit committee, to assure quality healthcare was accessible to all inmates and
        Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 8 of 29




      detainees; to implement all policies and procedures necessary for operation of the

      Washington County jail healthcare program, to tailor specific policies and procedures for

      the Washington County jail as required by the National Commission on Correctional

      Healthcare standards (NCCHC); to provide a medical detoxification program for drug

      and/or alcohol addicted inmates and detainees; to provide intermittent monitoring of all

      detoxification cells located in the jail to determine the health status of individuals,

      monitoring including, at a minimum, documentation of vital signs and determination of

      levels of consciousness every two hours for severe cases; to recruit, interview, hire, train

      and supervise all healthcare staff; to implement a quality assurance program; and to

      maintain staffing levels as set forth by the contract with Washington County and

      consistent with the standards set forth by the NCCHC.

20.   On April 23, 2017, Dale Thomsen was arrested by the Hillsboro Police Department for

      failure to perform the duties of a driver. He was transported and booked into the

      Washington County jail. RN Shelley Edwards evaluated Mr. Thomsen commenting: he

      was cooperative, voiced no anxiety, that he was oriented to person, place, time and

      situation. Ms. Edwards noted his appearance, behavior, perception and affect were all

      appropriate. He was not agitated but rather cooperative. His physical exam revealed his

      heart rate and respirations were normal. It was documented by Ms. Edwards that Mr.

      Thomsen had a history of a serious head injury with a related seizure disorder. He was

      released shortly thereafter.

21.   On June 25, 2017, Mr. Thomsen was once again arrested by the Hillsboro Police

      Department for failure to appear on the previous charge. At the time of booking, Mr.
        Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 9 of 29




      Thomsen was once again evaluated by the NaphCare medical staff. At 4:48 PM, Mr.

      Thomsen was evaluated by Kathy DeMent, RN. At the time of this medical screening,

      nurse DeMent did not detect any mental health issues. Mr. Thomsen did not exhibit any

      disorientation to person, place, time or situation. He was not experiencing auditory, visual

      or other hallucinations, nor did he exhibit a delusional thought process or psychosis.

      Nurse DeMent documented he was clean and well groomed, cooperative and did not

      voice any anxiety. Nurse DeMent was of the opinion Mr. Thomsen was oriented to

      person, place, time and situation. His appearance, behavior and perception were deemed

      appropriate. Specifically, nurse DeMent concluded Mr. Thomsen was not delusional, he

      was not hallucinating nor was he disorderly. She concluded Mr. Thomsen was alert,

      appropriate and cooperative. His vital signs were recorded as normal. His blood pressure

      was 137/84, his pulse 88 and his respirations 18. He was cleared to perform work in the

      kitchen or any other work within the jail. Nurse Dement did not note the previous history

      of brain injury and seizure disorder.

22.   On the evening of June 25, 2017, Mr. Thomsen's wife Tammy, contacted the Washington

      County jail and apprised jail personnel that her husband was brain injured, had a seizure

      disorder and was an alcoholic. At 7:32 PM on the night of June 25, 2017, Mr. Thomsen

      contacted his wife by phone from the Washington County jail, his call was monitored and

      recorded.   Mrs. Thomsen conveyed to her husband that she had told the officers at the

      jail that Mr. Thomsen was an alcoholic and they would need to keep an eye on him.

23.   On June 26, 2017, Tammy Thomsen went to the Washington County Circuit Court

      requesting the release of her husband, submitting an affidavit specifying:
       Case 3:19-cv-00969-AC           Document 1    Filed 06/21/19     Page 10 of 29




              “My husband has had server brain damage witch causes seizures. He has
              been admitted to hospital. It causes him to forget things. I will be
              responsible for making sure he makes all his court appointment. Dale is a
              alcoholic and if he is in jail over 24 hours he is going to need detox very
              important. The detox causes seizures.”


24.   The affidavit was signed by Mrs. Thomsen and dated June 26, 2017. The document was

      subscribed and sworn before the clerk of the court, Lisa Wagner. Ms. Wagner signed and

      dated the affidavit June 26, 2017. Mrs. Thomsen personally conveyed her concerns to

      Ms. Wagner. Ms. Wagner attempted to deliver the affidavit to the release officer, Erin

      Larsen, who was not available. Ms. Wagner took the affidavit to Ms. Larsen's

      workstation and put it in her mail slot. She made a photocopy of the affidavit and advised

      Ms. Thomsen to go to the lobby of the jail, contact a Deputy and provide them with the

      information. Mrs. Thomsen followed this instruction, taking a copy of the affidavit to the

      Washington County jail lobby, contacting the corrections officer at the front desk and

      conveyed her concerns. Mr. Thomsen placed a second phone call to his wife on the night

      of June 26, 2017, also recorded by Washington County officials, at which time Mrs.

      Thomsen told her husband that she had spoken to the court clerk, explaining that he

      suffered from head injuries, was susceptible to seizures, that he was an alcoholic and that

      if he suffered detoxification, it may cause him to have further seizures. Mrs. Thomsen

      also conveyed to her husband she had provided this same information to correction

      officers in the lobby of the jail.

25.   On June 27, 2017, Tammy Thomsen once again returned to the Washington County

      Courthouse and contacted Ms. Wagner to apprise her of her ongoing concerns for her
       Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 11 of 29




      husband's well-being. Ms. Wagner went to the office of Erin Larsen, making Ms. Larsen

      aware of the affidavit, requesting she come into the lobby to speak with Tammy

      Thomsen. Ms. Wagner observed the interaction between Ms. Larsen and Mrs. Thomsen.

      Ms. Wagner assured investigators in the aftermath of Mr. Thomsen's death these events

      occurred on June 27, 2017.

26.   Mr. Thomsen began to become disruptive within the general population of the jail. In the

      early morning hours of June 28, 2017, Deputy Smith contacted LPN Katie Black

      reporting Mr. Thomsen was not acting normal, was calling him “Jim” and telling him “he

      needs to tell Debbie I'm going to be late.” Ms. Black encountered Dale Thomsen at 3:30

      AM the morning of June 28, 2017 with a blanket wrapped around himself, using the

      handrail to steady himself as he walked down the stairs. Nurse Black noted he was

      hyperverbal, talking a lot, agitated and anxious, during the entire assessment, continually

      talking to the deputy asking him “to tell Debbie I'm going to be late and calling him Jim.”

      Nurse Black scheduled Mr. Thomsen be seen by mental health because of his confused

      state of mind. She would later compare the actions of Mr. Thomsen to someone who had

      dementia or Alzheimer's disease. Thomsen's vital signs were noted to be abnormal by

      nurse Black: His blood pressure 165/93, his pulse 117. The vital signs entered by nurse

      Black resulted in an “Abnormal Vital Signs: Send Alert to Nurse’s Queue.” NaphCare

      nurses did not examine Mr. Thomsen in response to the alert. The mental health chart

      review was later canceled by Bonnie Lambert.

27.   Shortly after 7 AM the morning of June 28, 2017, Deputy Ulrich was contacted by

      Deputy Thomas Kind conveying that Mr. Thomsen was continuing to be disruptive,
       Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 12 of 29




      banging and kicking cell doors. Mr. Thomsen was contacted by Deputy Ulrich and

      described him as semi-cooperative, angry, paranoid and complaining that he was being

      kidnapped. Mr. Thomsen was placed in handcuffs and transported to a holding cell within

      the jail. During the transport, Deputy Ulrich stopped at the nursing station and a

      NaphCare nurse examined Mr. Thomsen. No further treatment was recommended.

28.   Once in his cell, Mr. Thomsen consistently banged and kicked the door of the cell

      throughout the morning hours. When the banging stopped at approximately 11:40 AM,

      Mr. Thomsen was found lying on the floor of his cell. Efforts to resuscitate Mr. Thomsen

      were unsuccessful. Mr. Thomsen was transported to Tuality Community Hospital.

29.   In 2012, the Washington County Auditor commenced an audit of the jail healthcare

      contract. John Hutzler produced two interim reports in May and November of 2013.

      Seven months after the death of Madaline Pitkin at the Washington County jail, Mr.

      Hutzler released his final report in November of 2014 setting forth 30 recommended

      changes. Sheriff Pat Garrett and County Administrators Robert Davis and Don Bohn

      responded to the audit, agreeing with 29 of the 30 recommendations. The Auditor went

      on to issue three follow-up reports setting forth the progress made by Sheriff Garrett, Mr.

      Davis and Mr. Bohn with implementation of the recommended changes. His third and

      final report was issued 10 months after the death of Dale Thomsen, concluding the policy

      makers of Washington County, most particularly Mr. Davis, Mr. Bohn and Sheriff

      Garrett, chose not to implement nine of the agreed to recommendations, while only

      partially implementing four others. Additionally, NaphCare and the policymakers of

      Washington County chose not to fully implement a quality assurance plan, consistent
       Case 3:19-cv-00969-AC         Document 1       Filed 06/21/19     Page 13 of 29




      with the 2014 recommendations of the Auditor, until two days after the death of Dale

      Thomsen. Sheriff Garrett, Robert Davis and Don Bohn chose not to respond to the final

      report of John Hutzler.

30.   Dr. Clifford Nelson MD commented to those present at the time of the autopsy that Mr.

      Thomsen had suffered cardiac arrest.



                                FIRST CLAIM FOR RELIEF

                      Civil Rights - 14th Amendment - 42 USC § 1983

                                       Wrongful Death

31.   Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1 through

      30 above.

32.   Defendants Radostitz, Menear, DeMent, Ecleria, Black, Jillette, Hinthorne, Stickney,

      John/Jane Does 1-10 were deliberately indifferent to Mr. Thomsen’s serious medical

      needs and to his rights under the Fourteenth Amendment of the US Constitution in the

      following particulars:

      a)     In failing to call an ambulance for emergency transport to the local hospital,

             located minutes away, for diagnosis and treatment, at any time prior to the time of

             Mr. Thomsen’s death on June 28, 2017;

      b)     In failing to call for emergency assistance at any time prior to Mr. Thomsen’s

             death;

      c)     In failing to provide appropriate medical examination and treatment to Mr.

             Thomsen in response to notification from deputies;
       Case 3:19-cv-00969-AC       Document 1       Filed 06/21/19      Page 14 of 29




      d)    In failing to provide prompt medical attention to Mr. Thomsen’s serious medical

            needs;

      e)    In failing to follow the detoxification program monitoring requirements as set

            forth in the contract between Washington County and NaphCare;

      f)    In failing to follow the standards as published by the National Commission on

            Correctional Healthcare;

      g)    In failing to administer intravenous therapy at any time prior to the time of Mr.

            Thomsen’s death on June 28, 2017;

      h)    In ignoring the obvious symptoms displayed by Mr. Thomsen;

      i)    In failing to review the medical chart of Mr. Thomsen given the circumstances

            then and there existing;

      j)    In failing to follow NaphCare policies and procedures relating to the diagnosis

            and treatment of those suffering from alcohol withdrawal;

      k)    In seriously aggravating his medical condition by failing to contact a physician or

            EMS when his condition deteriorated;

      l)    In seriously aggravating his medical condition by failing to consistently document

            treatment, observations, and vital signs in the medical record;

      m)    In seriously aggravating his medical condition by failing to provide adequate

            staffing levels needed for minimally-adequate care;

      n)    In failing to act upon the affidavit provided by Tammy Thomsen.

33.   In addition, defendants Garrett, Davis and Bohn were deliberately indifferent to Mr.

      Thomsen’s serious medical needs and to his rights under the Fourteenth Amendment of
       Case 3:19-cv-00969-AC             Document 1   Filed 06/21/19    Page 15 of 29




      the U.S. Constitution in the following particular:

      a)      In failing to fully enact the recommendations of the Washington County Auditor,

              including but not limited to those pertaining to quality of medical care, staffing

              levels, and cost containment.

34.   As a direct result of the actions and inactions of defendants set forth above, Thomsen was

      not provided timely medical care. If Thomsen had received timely and appropriate

      medical care, he would have been afforded the precautions and treatment that would have

      prevented his death. Thomsen suffered an agonizing death as a result of defendants’

      failures. His wife has been denied his love, society and companionship. Thomsen’s

      estate and his wife are entitled to compensatory and pecuniary damages in a sum to be

      determined at the time of trial.

35.   Defendants’ actions and inactions were deliberately indifferent to Thomsen and his

      wife’s civil rights, and callously disregarded Mr. Thomsen’s physical safety, and punitive

      damages should be awarded in a sum to be determined at the time of trial.

36.   Plaintiff is entitled to necessary and reasonable attorney fees and costs incurred in the

      prosecution of this action.



                              SECOND CLAIM FOR RELIEF

                   Civil Rights Claim - 14th Amendment - 42 USC § 1983

           Monell Claims - Wrongful Death - NaphCare and Washington County

37.   Plaintiff realleges and incorporate herein as though set forth in full paragraphs 1 through

      36 above.
       Case 3:19-cv-00969-AC        Document 1       Filed 06/21/19     Page 16 of 29




38.   NaphCare and Washington County, by and through their supervisory staff and

      policymakers, were aware of and chose to disregard a substantial risk that its policies,

      practices and customs with respect to the provision of medical care in the Washington

      County jail would cause suffering and death. The defective policies, practices and

      customs caused the suffering and death of Thomsen. The unconstitutional actions and/or

      omissions of defendants, as well as other officers employed by or acting on behalf of

      defendants, were pursuant to the following customs, policies, practices and/or procedures

      of NaphCare and/or Washington County which were directed, encouraged, allowed

      and/or ratified by policymaking officers for NaphCare and Washington County. The

      moving forces that resulted in the deprivation of Thomsen’s and his wife’s Fourteenth

      Amendment rights included, but were not limited to the following policies, customs or

      practices of Washington County and NaphCare:

      a)     A policy, custom or practice of failing to follow the monitoring guidelines

             relating to the medical detoxification program as set forth in the contract between

             the parties;

      b)     A policy, custom or practice of failing to train its employees in the recognition of

             severe, progressive, and life-threatening withdrawal from alcohol;

      c)     A policy, custom or practice of failing to establish and carry out a continuous

             quality assurance program;

      d)     A policy, custom or practice of failing to meet widely accepted community

             standards of care with regard to medical services for ill or injured inmates and

             detainees of the Washington County jail;
       Case 3:19-cv-00969-AC          Document 1       Filed 06/21/19    Page 17 of 29




      e)      A policy, custom or practice of denying inmates and detainees at the Washington

              County jail access to appropriate, competent, and necessary care for serious

              medical needs;

      f)      A policy, custom or practice of discouraging transferring detainees to a licensed

              acute care facility and/or hospital for medical care;

      g)      A policy, custom or practice of refusing to full implement the recommendations

              of the Washington County Auditor, including, but not limited to those referencing

              the quality of medical care, staffing, and cost containment.

39.   The policies, customs or practices of defendants NaphCare and Washington County

      posed a substantial risk of causing substantial harm to Washington County inmates and

      detainees. NaphCare and Washington County were aware, or should have been aware, of

      these risks.

40.   Washington County is also liable for the negligence and deliberate indifference of

      NaphCare, as described above, for deficient policies, training and supervision, because of

      Washington County's non-delegable duty to ensure that adequate medical care is

      provided to pretrial detainees and inmates.

41.   The unconstitutional actions and/or omissions of defendants and other personnel, as

      described above, were approved, tolerated and/or ratified by policymaking officers for

      Washington County, its Sheriff's Department, NaphCare, and its personnel. The details of

      the death of Thomsen have been revealed to authorized policymakers within Washington

      County, the Washington County Sheriff's Department, and NaphCare, and such

      policymakers have direct knowledge of the fact that the death of Thomsen was not
       Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 18 of 29




      justified, but rather represented an unconstitutional display of unreasonable, deliberate

      indifference of serious medical needs, of cruel and unusual punishment. Notwithstanding

      this knowledge, the authorized policymakers within Washington County, its Sheriff's

      Department and NaphCare have approved of defendant NaphCare and its employees and

      agents’ conduct in decisions and have made a deliberate choice to endorse such conduct

      and decisions, and the basis for them, that resulted in the death of Thomsen. By doing so,

      the authorized policymakers within Washington County and its Sheriff's Department,

      have shown affirmative agreement with the defendants’ actions and have ratified the

      unconstitutional acts of defendant NaphCare.

42.   As a direct result of the policies, customs or practices of NaphCare and Washington

      County, Thomsen was not provided timely medical care.             If Thomsen had been

      adequately diagnosed and treated when jail deputies alerted medical staff to Thomsen’s

      medical condition, he would have been afforded precautions and treatment that would

      have prevented his death. Also, as a direct result of the policies, customs or practices of

      NaphCare and Washington County, Thomsen did not receive prompt and necessary

      medical care and, as a result, his condition was exacerbated, and he endured and suffered

      severe physical and emotional distress up to his death. Thomsen’s wife has been denied

      his love, society and companionship. Thomsen’s estate and his wife are entitled to

      compensatory and pecuniary damages in a sum to be determined at the time of trial.

43.   The actions of defendants NaphCare and Washington County were recklessly indifferent

      to Thomsen and his wife’s civil rights, and callously disregarded Thomsen’s physical

      safety, and punitive damages should be awarded against defendants NaphCare and
       Case 3:19-cv-00969-AC            Document 1    Filed 06/21/19     Page 19 of 29




      Washington County in a sum to be determined at the time of trial.

44.   Plaintiff is entitled to necessary and reasonable attorney fees and costs incurred in the

      prosecution of this action.



                               THIRD CLAIM FOR RELIEF

                   Civil Rights Claim - 14th Amendment - 42 USC § 1983

                          Supervisory Liability - Wrongful Death

45.   Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1 through

      44 above.

46.   Defendants NaphCare, Washington County, Radostitz, Menear, Garrett, Davis, Bohn,

      John/Jane Does 1-10, in their supervisory capacities, were aware of the policies, customs

      or practices as alleged in paragraph 41 above, and were aware that said policies, customs

      or practices created a substantial risk of causing substantial harm to Washington County

      detainees and inmates by endangering their health, safety, medical and mental health

      needs. Despite that knowledge, said supervisors allowed, approved of and ratified said

      policies, customs or practices.

47.   Defendants NaphCare, Washington County, Radostitz, Menear, Garrett, Davis, Bohn,

      John/Jane Does 1-10, in their supervisory capacities, failed to adequately train NaphCare

      employees:

      a)     In both the need and the requirement to provide monitoring at a minimum, of

             documenting vital signs and determinations of the level of consciousness every

             two hours for severe cases of alcohol withdrawal consistent with the healthcare
 Case 3:19-cv-00969-AC      Document 1        Filed 06/21/19      Page 20 of 29




     contract;

b)   In both the understanding and the recognition of what constitutes a severe case of

     alcohol withdrawal;

c)   In both the need and the requirement to provide intermittent monitoring of those

     withdrawing from alcohol;

d)   In the recognition of severe, progressive, and life-threatening withdrawal from

     alcohol;

e)   In understanding those suffering from severe withdrawal symptoms must never be

     managed outside of a hospital setting;

f)   In the importance of documenting medical findings, in particular vital signs;

g)   In how to recognize medical emergencies as they relate to withdrawal from

     alcohol;

h)   On the need to provide prompt medical evaluation of detoxing persons when there

     is evidence their condition may be deteriorating;

i)   On the importance of providing appropriate medical management to those

     suffering from severe alcohol withdrawal;

j)   In failing to properly supervise staff during medical emergencies;

k)   In failing to have competent medical staff available for medical decisions;

l)   In allowing staff to ignore Washington County Corrections’ rules and policies

     regarding medical responsibilities;

m)   In failing to properly train staff on medical emergencies;

n)   In ratifying a custom and practice of ignoring detainees’ medical needs by not
       Case 3:19-cv-00969-AC         Document 1       Filed 06/21/19     Page 21 of 29




             disciplining staff for violating the policies and practices of the Washington

             County Corrections and the National Commission on Correctional Health Care.

48.   Defendants NaphCare, Radostitz, Menear, Garrett, Davis, Bohn, John/Jane Does 1-10

      were aware that failure to train as set forth in paragraph 47 above, created a substantial

      risk of causing harm to Washington County inmates.

49.   As a direct result of the actions and inactions of defendants NaphCare, Washington

      County, Radostitz, Menear, Garrett, Davis, Bohn, and John/Jane Does 1-10, Mr.

      Thomsen endured and suffered severe physical and emotional distress, his medical

      condition was exacerbated, resulting in his death. Thomsen’s wife has been denied his

      love, society and companionship.       Thomsen’s estate and his wife are entitled to

      compensatory and pecuniary damages in a sum to be determined at the time of trial.

50.   Plaintiff is entitled to necessary and reasonable attorney fees and costs incurred in the

      prosecution of this action.



                              FOURTH CLAIM FOR RELIEF

                                Negligence - Wrongful Death

51.   Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1 through

      50 above.

52.   The actions of defendants NaphCare and Washington County, acting by and through their

      employees and agents, were negligent in one or more of the following particulars:

      a)     In failing to call an ambulance for emergency transport to the local hospital,

             located minutes away, for diagnosis and treatment, at any time prior to the time of
 Case 3:19-cv-00969-AC      Document 1       Filed 06/21/19     Page 22 of 29




     Mr. Thomsen’s death on June 28, 2017;

b)   In failing to call for emergency assistance at any time prior to Mr. Thomsen’s

     death;

c)   In failing to provide appropriate medical examination and treatment to Mr.

     Thomsen prior to his death on June 28, 2017;

d)   In failing to provide prompt medical attention to Mr. Thomsen’s serious medical

     needs;

e)   In failing to understand how critical blood pressure readings and pulse readings

     are to medical decision-making;

f)   In failing to recognize the significance of his blood pressure being 165/93, pulse

     117;

g)   In failing to completely document Mr. Thomsen’s vital signs;

h)   In failing to follow the detoxification program monitoring requirements as set

     forth in the contract between Washington County and NaphCare;

I)   In failing to follow the standards as published by the National Commission on

     Correctional Healthcare;

j)   In failing to recognize and diagnose Mr. Thomsen was suffering from severe,

     progressive, life-threatening withdrawal from alcohol;

k)   In failing to administer intravenous therapy at any time prior to the time of Mr.

     Thomsen’s death on June 28, 2017;

l)   In failing to review the medical chart of Mr. Thomsen given the circumstances

     then and there existing;
       Case 3:19-cv-00969-AC         Document 1       Filed 06/21/19     Page 23 of 29




      m)     In failing to follow NaphCare policies and procedures relating to the diagnosis

             and treatment of those suffering from alcohol withdrawal;

      n)     In refusing to implement all recommendations of the Washington County Auditor,

             including, but not limited to those referencing the quality of medical care,

             staffing, and cost containment;

      o)     In failing to act upon the affidavit provided by Tammy Thomsen;

      p)     In allowing, approving and ratifying policies, customs, or practices as alleged in

             paragraphs 38 and 47 above.

53.   As a direct result of the actions and inactions of defendants, and each of them, Mr.

      Thomsen endured and suffered severe physical and emotional distress, and his medical

      condition was exacerbated, resulting in his death. His wife has been denied his love,

      society and companionship. Mr. Thomsen’s estate and his wife are entitled to

      compensatory and pecuniary damages in a sum to be determined at the time of trial.

54.   Notice pursuant to the Oregon Tort Claims Act was given to defendant Washington

      County within the time prescribed by law.



                               FIFTH CLAIM FOR RELIEF

                  Gross Negligence/Reckless Misconduct - Wrongful Death

55.   Plaintiff realleges and incorporates herein as though set forth in full paragraphs 1 through

      54 above.

56.   Defendant NaphCare, by and through its employees and agents, acting within the course

      and scope of their employment, was grossly negligent and acted with reckless misconduct
 Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 24 of 29




in one or more of the following particulars:

a)     In failing to call an ambulance for emergency transport to the local hospital,

       located minutes away, for diagnosis and treatment, at any time prior to the time of

       Mr. Thomsen’s death on June 28, 2017;

b)     In failing to call for emergency assistance at any time prior to Mr. Thomsen’s

       death;

c)     In failing to provide appropriate medical examination and treatment to Mr.

       Thomsen at any time prior to his death on June 28, 2017;

d)     In failing to provide prompt medical attention to Mr. Thomsen’s serious medical

       needs;

e)     In failing to understand how critical blood pressure and pulse readings are to

       medical decision-making;

f)     In failing to recognize the significance of a blood pressure reading of 165/93 and

       pulse of 117 on June 28, 2017;

g)     In failing to document vital signs;

h)     In failing to follow the detoxification program monitoring requirements as set

       forth in the contract between Washington County and NaphCare;

i)     In failing to follow the standards as published by the National Commission on

       Correctional Healthcare;

j)     In failing to recognize and diagnose Mr. Thomsen was suffering from severe,

       progressive, life-threatening withdrawal from alcohol;

k)     In failing to administer intravenous therapy at any time prior to the time of Mr.
       Case 3:19-cv-00969-AC        Document 1       Filed 06/21/19       Page 25 of 29




             Thomsen’s death on June 28, 2017;

      l)     In failing to review the medical chart of Mr. Thomsen given the circumstances

             then and there existing;

      m)     In ignoring the expressed concerns of Tammy Thomsen and her affidavit

             submitted on June 26, 2017;

      n)     In failing to follow NaphCare policies and procedures relating to the diagnosis

             and treatment of those suffering from alcohol withdrawal;

      o)     In refusing to implement all recommendations of the Washington County Auditor,

             including, but not limited to those referencing the quality of medical care,

             staffing, and cost containment;

      p)     In failing to act on the affidavit provided by Tammy Thomsen;

      q)     In allowing, approving and ratifying policies, customs, or practices as alleged in

             paragraphs 38 and 47 above.

57.   As a direct result of the misconduct of defendant NaphCare, Mr. Thomsen endured and

      suffered severe physical and emotional distress, and his medical condition was

      exacerbated, resulting in his death. His wife has been denied his love, society and

      companionship. Mr. Thomsen’s estate and his wife are entitled to compensatory and

      pecuniary damages in a sum to be determined at the time of trial.

58.   The actions of defendant NaphCare were grossly negligent, were recklessly indifferent to
       Case 3:19-cv-00969-AC         Document 1      Filed 06/21/19     Page 26 of 29




      Mr. Thomsen’s civil rights, and callously disregarded his physical safety.        Punitive

      damages should be awarded in a sum to be determined at the time of trial.



WHEREFORE, Plaintiff prays for judgment as follows:

      On First Claim for Relief, for judgment against defendants Radostitz, Menear, DeMent,

      Ecleria, Black, Jillette, Hinthorne, Stickney, John/Jane Does 1-10, and each of them, for:

      A. Compensatory and pecuniary damages in a sum to be determined at the time of trial,

          and

      B. Punitive damages in a sum to be determined at the time of trial, and

      C. Necessarily and reasonably incurred attorney fees and costs.

      On Second Claim for Relief, for judgment against defendants NaphCare and

      Washington County, and each of them, for:

      D. Compensatory and pecuniary damages in a sum to be determined at the time of trial,

          and

      E. Punitive damages in a sum to be determined at the time of trial, and

      F. Necessarily and reasonably incurred attorney fees and costs.

      On Third Claim for Relief, for judgment against defendants NaphCare, Washington

      County, Radostitz, Menear, Garrett, Davis, Bohn, John/Jane Does 1-10 for:

      G. Compensatory and pecuniary damages in a sum to be determined at the time of trial,

          and

      H. Punitive damages in a sum to be determined at the time of trial, and
 Case 3:19-cv-00969-AC        Document 1      Filed 06/21/19      Page 27 of 29




I. Necessarily and reasonably incurred attorney fees and costs.

On Fourth Claim for Relief, for judgment against defendants NaphCare and

Washington County, and each of them, for:

J. Compensatory and pecuniary damages in a sum to be determined at the time of trial,

   and

K. Necessarily and reasonably incurred attorney fees and costs.

On Fifth Claim for Relief, for judgment against defendant NaphCare, for:

L. Compensatory and pecuniary damages in a sum to be determined at the time of trial,

   and

M. Punitive damages in a sum to be determined at the time of trial, and

N. Necessarily and reasonably incurred attorney fees and costs.

DATED this 21st day of June, 2019.

                                     TIM JONES PC

                                     By: /s/ Timothy J. Jones
                                     Timothy J. Jones, Oregon State Bar No. 890654
                                     tim@timjonespc.com
                                     707 SW Washington St., Suite 600
                                     Portland OR 97205

                                     PAULSON COLETTI TRIAL ATTORNEYS PC

                                     By: /s/John M. Coletti
                                     John M. Coletti, Oregon State Bar No. 942740
                                     john@paulsoncoletti.com
                                     1022 NW Marshall Street, Suite 450
                                     Portland, OR 97209

                                     HALLMAN LAW OFFICE

                                     By: /s/W. Eugene Hallman
        Case 3:19-cv-00969-AC             Document 1      Filed 06/21/19     Page 28 of 29




                                                W. Eugene Hallman, OSB No. 741237
                                                Office@hallman.pro
                                                104 SE 5th Street
                                                PO Box 308
                                                Pendleton, OR 97801

                                                        Attorneys for Plaintiff


       Plaintiff demands trial by jury.

DATED this 21st day of June, 2019.


                                                TIM JONES PC


                                                By: s/ Timothy J. Jones
                                                Timothy J. Jones, Oregon State Bar No. 890654
                                                tim@timjonespc.com
                                                707 SW Washington St., Suite 600
                                                Portland OR 97205

                                                Of Attorneys for Plaintiff


                                          Certificate of Filing

       I HEREBY CERTIFY that on the 21st day of June, 2019, I filed this original Complaint

       by Electronic Filing:


Trial Court Administrator
US District Court
740 US Courthouse
1000 SW Third Avenue
Portland OR 97204-2902


                                                By: s/ Timothy J. Jones
                                                Timothy J. Jones, Oregon State Bar No. 890654
Case 3:19-cv-00969-AC   Document 1     Filed 06/21/19     Page 29 of 29




                                     Of Attorneys for Plaintiff
